Citation Nr: 1108613	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-07 800	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for stomach ulcers.

2.  Entitlement to service connection for stomach ulcers.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder. 

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for liver disease, hepatitis.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1971 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2004 and in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO has also denied service connection for a psychiatric disorder other than posttraumatic disorder, namely, a depressive disorder, which the Veteran has not appealed.  Therefore, service connection for a depressive disorder is not currently before the Board, which distinguished the claim from Clemons v. Shinseki, 23 Vet. App. 1 (2009) (multiple medical diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims, but must be construed based on the reasonable expectations of the non-expert claimant, and the evidence developed in processing the claim).

In May 2008, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

A claim of service connection for a disability that has been previously denied (referred to as finality) may not be considered on the merits unless new and material evidence has been presented.  Whether or not finality applies is a jurisdiction question for the Board and the Board is not bound by the RO's determination. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The reopened claim of service connection for stomach ulcers is REMANDED to the RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  In a rating decision in November 1980, the RO denied the claim of service connection for stomach ulcers; after the Veteran was notified of the adverse decision and the right to appeal, he did not appeal the rating decision and the rating decision became final based on the evidence then of record.  .

2.  The additional evidence presented since the rating decision by the RO in November 1980 relates to an unestablished fact necessary to substantiate the claim of service connection for stomach ulcers.

3.  In a rating decision in September 1984, the RO denied the claim of service connection for posttraumatic stress disorder; after the Veteran was notified of the adverse decision and the right to appeal, he did not appeal the rating decision and the rating decision became final based on the evidence then of record.  

4.  The additional evidence presented since the rating decision by the RO in September 1984 does not relates to an unestablished fact necessary to substantiate the claim of service connection for posttraumatic stress disorder.

5.  A back disability, mechanical low back pain, was not affirmatively shown to have been present in service; a back disability, mechanical low back pain, first documented after service, is unrelated to an injury or disease or event in service.  

6.  Liver disease, hepatitis, is unrelated to an injury, disease, or event in service.







CONCLUSIONS OF LAW

1.  The rating decision of November 1980, denying service connection for stomach ulcers, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision of November 1980 is new and material, and the claim of service connection for stomach ulcers is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The rating decision of September 1984, denying service connection for posttraumatic stress disorder, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

4.  The additional evidence presented since the rating decision of September 1984 is not new and material, and the claim of service connection for posttraumatic stress disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  A back disability, mechanical low back, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

6.  Liver disease, hepatitis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  




The RO provided pre- and post- adjudication VCAA notice by letters dated in January 2004, in February 2004, and in February 2005.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The VCAA notice included information regarding the reasons for the previous denials of service connection for stomach ulcers and for posttraumatic stress disorder and discussed the need for new and material evidence.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, except for the provisions, pertaining to the effective date of a claim and for the degree of disability assignable); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and material evidence claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in September 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

To the extent that the VCAA notice about the effective date of a claim and the degree of disability assignable was omitted, as the claims are denied, no effective date or disability rating can be assigned as a matter of law and the omission has not prejudiced the Veteran's case.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment and service personnel records, as well as VA and private treatment records.  The RO made an effort to obtain VA records form 1973 to1978, but was unable to do so.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

On the claims to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized on a claim to reopen a previously denied claim of service connection unless new and material evidence is presented. 38 C.F.R. §3.159(c)(4)(iii).  

As new and material evidence has been presented to reopen the claim of service 
connection for stomach ulcers, a VA examination and medical opinion is needed to decide the claim and the reopened claim is remanded for further development. 

As new and material evidence has not been presented to reopen the claim of service connection for posttraumatic stress disorder, a VA examination or medical opinion is not required under the duty to assist. 







On the claim of service connection for a back disability, the Veteran was afforded a VA examination in August 2004.  The report of VA examination is adequate as the examiner took into account the Veteran's statements, reviewed in-service and postservice medical records, and examined the Veteran so that the examiner was fully informed of the significant facts of the case in expressing an opinion as to the association, if any, between the claimed disability and an injury, disease, or event in service. 

On the claim of service connection for liver disease, in the absence of any possible association with an established injury, disease, or event in service, a VA medical examination or medical opinion is not required to decide the claim under the duty to assist.  38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen 

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 



Although the previous rating decisions became final, the determinations may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108. 

As the applications to reopen the claims were received in 2003, the current definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of each claim.  

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

Stomach Ulcers 

Evidence Previously Considered

On the claims to reopen, in a rating decision in November 1980, the RO denied service connection for stomach ulcers because there was no evidence of stomach ulcers in service or after service.  


After the Veteran was notified of the adverse decision and the right to appeal, he did not appeal the rating decision and the rating decision became final based on the evidence then of record.  

The evidence then of record consisted of the service treatment records, VA records, and statements of the Veteran and a lay witness. 

The service treatment records show that on entrance examination the Veteran stated that he had had frequent indigestion.  The examiner noted that the Veteran had indigestion after eating fish and milk.  No gastrointestinal abnormality was found on examination and no pertinent defect or diagnosis was listed.   The service treatment records show that in September 1972 and in November 1972 Veteran complained of abdominal pain and he was given Maalox and he was told to follow a bland diet or soft diet.  On separation examination, it was noted that the Veteran had frequent indigestion, but no gastrointestinal abnormality was found on examination and no pertinent defect or diagnosis was listed. 

After service in statements in support of his claim, the Veteran stated that he was treated for ulcers at the Dallas VA in 1973 and in 1974.  After requests for the records were made by the RO, no records were found.  In a statement in September 1980, M.L.E. stated that she went to the hospital many times with the Veteran for treatment of an unidentified condition. 

Additional Evidence and Analysis 

Since the rating decision in November 1980, the Veteran has submitted additional evidence including VA and private records.  






Private medical records show that in August 1999 an upper gastrointestinal series showed that the duodenal bulb and duodenum were abnormal, the impression was duodenitis without a fixed ulcer crater.  VA records since December 2002 document a history of peptic ulcer disease.    

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim, that is, the absence of evidence of stomach ulcers in service or after service.  

As the additional evidence, in pertinent part, relates to an unestablished fact necessary to substantiate the claim, that is, evidence of stomach ulcers after service, initially by an upper gastrointestinal series in 1999, which showed duodenitis (which rarely occurs by itself and is usually associated with another gastrointestinal disorder, such as a lesion in the mucus membrane of the stomach or small intestine (ulcer disease), but was inconclusive as to an ulcer crater, and peptic ulcer disease by history, the evidence is new and material under 38 C.F.R. § 3.156.  And the claim of service connection for stomach ulcers is reopened, but further development is needed before reaching a decision on the merits of the reopened claim.

Posttraumatic Stress Disorder

In a rating decision in September 1984, the RO denied service connection for posttraumatic stress disorder because posttraumatic stress disorder was not shown. After the Veteran was notified of the adverse decision and the right to appeal, he did not appeal the rating decision and the rating decision became final based on the evidence then of record.  


The evidence then of record consisted of the service personnel and treatment records, VA records, and statements of the Veteran. 



The service personnel records show that the Veteran had three months of foreign service, but not in Vietnam.

The service treatment records, including the reports of entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of posttraumatic stress disorder. 

After service, in a statement in May 1983, the Veteran stated that he was overworked and under a lot of stress in service.  VA records in May 1983 document a provisional diagnosis of paranoid personality disorder.   

Additional Evidence and Analysis 

Since the rating decision in September 1984, the additional evidence includes service treatment records, VA records, and private records.

The service treatment records show that in March 1973 the Veteran was evaluated by a psychiatrist, following his conviction by a Special Court Martial of possession of heroin.  After psychological testing and examination, the diagnosis was emotionally immature personality with depressive features. 

VA records show that on examination in October 2004 the diagnosis was depressive disorder. 

In a statement in March 2006, the Veteran associated posttraumatic stress disorder to his experience in Thailand in May 1972, when his unit was sent over to prepare and to reopen an airfield and that hard work and overwork caused his stress disorder.  

In May 2008, the Veteran was seen at a VA mental health clinic. The assessment was opioid dependence. 

In May 2008, the Veteran testified to three incidents that he associated with posttraumatic stress disorder:  1) in 1972 at Bergstrom Air Base he was working the night shift by himself, taking orders for supplies for four flight lines, which was too much to do for one person, resulting in frustration and stress; 2) on a temporary duty assignment to Thailand to reopen an airbase and a warehouse, he worked long hours, but could not sleep because of the noise and tempo of the air operations, which led to his involvement with drugs, which he used to self medicate; 3) after Thailand he returned to Bergstrom, where he witnessed the beating of soldier in confinement by MPs. 

When the Veteran was asked if he had been diagnosed with posttraumatic stress disorder, the Veteran admitted he had not, but stated that he considered himself a candidate for the diagnosis.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim, that is, the absence of evidence of posttraumatic stress disorder. 

To the extent the Veteran implies that he has posttraumatic stress disorder even though posttraumatic stress disorder has not been diagnosed, posttraumatic stress disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of posttraumatic stress disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).





Also by regulation the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Also, under certain circumstances, the Veteran as a lay person may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As previously explained, by regulation the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to DSM-IV. 38 C.F.R. § 3.304(f).

Where, as here, there is a question of medical diagnosis, not capable of lay observation, and posttraumatic stress disorder is not a simple medical condition, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through education, training, or experience to state that he has posttraumatic stress disorder.  For this reason, the Board rejects the Veteran's statements and testimony as competent evidence that he has posttraumatic stress disorder, rebutting the presumption of credibility as the fact asserted by the Veteran, namely, the presence of posttraumatic stress disorder, is beyond the competence of the Veteran making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 



As the additional evidence does not relate to an unestablished fact necessary to substantiate the claim, that is, evidence of a diagnosis of posttraumatic stress disorder, the evidence is not new and material under 38 C.F.R. § 3.156.  And the claim of service connection for posttraumatic stress disorder is not reopened. 

Claims for Service Connection

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 





Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Back Disability

Facts 

The service treatment records show that on entrance examination the Veteran stated that he had had back trouble.  The examiner noted that the Veteran had occasional back pain.  No back abnormality was found on examination and no pertinent defect or diagnosis was listed.   The service treatment records show that in April 1971 the Veteran complained of pain from the lower thoracic area to the high lumbar area after prolonged standing.  X-rays of the lumbosacral spine were normal.  On separation examination, no spine abnormality was found on examination and no pertinent defect or diagnosis was listed. 

After service, VA records show that in May 1983 that the Veteran had been employed with the Post Office until he pulled ligaments in his back and he went on workers' compensation for two months.  According to the Veteran he wanted to get his job back, but his back had not healed and he could not lifted heavy mail parcels.

In a statement in February 2004, the Veteran indicated that most of his back pain was in upper back.  He stated that the pain was triggered by changes in weather, standing or sitting for long periods of time, lifting, bending, or pulling, as well as general stress.

In a statement in February 2004, the Veteran's private physician stated that the Veteran was treated for muscle pain in October 1996 and in July 1997.

On VA examination in August 2004, the Veteran described back pain in service in the upper lumbar area.  He complained of current persistent lower back pain.  He denied any back injury or surgery and he did not recall any sort of trauma or specific incident that preceded the pain.  



On physical examination, there was full range of motion and the Veteran denied any pain with movement.  There was no pain on palpation through the entire spine and no postural or neurologic abnormalities.  Reflexes, gait, and sensation were normal. X-rays showed were essentially normal.  The diagnosis was mechanical back pain.  The VA examiner expressed the opinion that it was less likely than not related that the back pain was related to military service, including his episode of back pain in service.

In March 2006, the Veteran asserted that his low back pain was related to posttraumatic stress disorder.

VA records show that in March 2006, in June 2006, and in April 2008, the Veteran complained of low back pain after moving a heavy appliance.  The diagnosis was muscle strain.  

In May 2008, the Veteran testified that he sustained an injury to his back in Thailand, lifting heavy airplane parts, which manifested in low back pain and muscle spasms in the upper shoulders, but he did not go on sick call for the injury.  The Veteran also described back pain from standing in service for which he was prescribed muscle relaxers and pain relievers.  He stated that he first started taking medication for his back problems in 1972 or 1973, and had experienced recurrent pain since then.  In addition, he did heavy work, such as welding and lifting, and had been plagued with back spasms.  He admitted suffering other back injuries since service, but asserted that his current back pain was a recurrence of the pain he had in service.

Private medical records from July 2008 to January 2009 show that the Veteran complained of back pain due to an injury in 2007.  




Analysis

On the basis of the service treatment records alone, a back disability was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

The Veteran was treated on one occasion for back pain in service, and he has testified that he also sustained an injury due to lifting for which he did not seek medical treatment.  As back pain was noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a permanent back disability as pain without any identifiable abnormality was noted, and sufficient observation to establish chronicity during service based on a single entry of back pain, chronicity in service is not adequately supported by the service treatment records, and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also as to any current back disability, first diagnosed after service, 38 C.F.R. § 3.303(d) applies. 

While the Veteran has stated that his back pain has been consistent since service as it does not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one which a lay person's observation is competent under case law or the condition is simple medical condition.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(a lay person is competent to identify a simple medical condition).





Although the Veteran is competent to describe pain, a permanent disability of the back is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the condition is e medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498. (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Also, under certain circumstances, a lay person is not only competent to identify a simple medical condition, a lay person is competent to relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of a back disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the condition is not a simple medical condition that the Veteran is competent to identify.  



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a back disability. 

Where, as here, there is a question of the presence or a diagnosis of a back disability, not capable of lay observation by case law, and the condition is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence or diagnosis of a back disability in service or since service, the Veteran's lay statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based either on continuity of symptomatology or on a disability first diagnosed after service.  

As for the Veteran describing a contemporaneous medical diagnosis, after service, a back problem was first identified in 1983, which was not associated with an injury, disease, or event in service.  As for symptoms described by the Veteran that later support a diagnosis by a medical professional, after service, no medical professional has associated any current back disability to an injury, disease, or event in service. 

To the extent the Veteran has expressed an association between a back disability and an in-service injury, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a back disability, based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between a back disability and an in-service injury. 


As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of the current back disability, the Board need not reach the question of whether or not the Veteran's statements or testimony is credible.  

The competent medical evidence of record consists of the findings and opinion in the report of VA examination in August 2004.  The VA examiner took into account the Veteran's statement that the Veteran had back pain in service and persistent lower back pain since then.   The VA examiner noted that the Veteran denied any back injury or surgery and that the Veteran did not recall any sort of trauma or specific incident that preceded the pain.  The VA examiner, a physician, who is qualified by specialized education and training to offer a medical opinion, then expressed the opinion that the diagnosis of mechanical back pain was less likely than not related to military service, including the episode of back pain in service.  

As there is no competent medical evidence favorable to claim, the preponderance of the evidence is against the claim of service connection for a back disability based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b)

Liver Disease 

Facts

The service personnel records show that the Veteran was convicted of possession of heroin.  The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a liver abnormality, including hepatitis.  There was no evidence of any surgery or blood transfusions in service.



After service, VA records show that in November 1976 the Veteran was admitted to a detoxification program for intravenous drug abuse.  It was noted that the Veteran had used drugs for six years and that he had old and recent track marks.  

Private medical records in August and September 1977 show that the Veteran was hospitalized for treatment of antigen positive hepatitis with a history of pharyngitis and yellow eyes for one month prior to admission.  There was five-year history of intravenous drug use.  A liver biopsy showed acute hepatitis with bouts of massive necrosis and increased fibrotic tissue.  The diagnosis was hepatitis due to intravenous drug abuse.  

In March 2006, in the substantive appeal, the Veteran asserted that his liver condition was related to his posttraumatic stress disorder.

In a statement in April 2006, the Veteran asserted that his liver condition and hepatitis should be service connected because it was manifest within a time period close to the date of his discharge from service. 

In May 2008, the Veteran testified that he was not diagnosed with hepatitis in service and the primary risk factor he had in service was illicit drug use and that he did not begin using intravenous drugs until after service.  He also cited contaminated water sources in Thailand and being bit by mosquitos.  He admitted that he also had the risk factors of multiple high-risk sexual partners and sharing needles for intravenous drugs.  He reported that he was diagnosed with hepatitis, either type B or type C, in 1977, based on a liver biopsy.  He stated that he had hepatitis C antibodies currently, but did not have an active disease.







Analysis 

A disease incurred during active service shall not be deemed to have been incurred in line of duty if such disease was a result of the abuse of drugs.  Drug abuse means the use of illegal drugs. 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d).

On the basis of the service treatment records alone, a liver disease, hepatitis, was not affirmatively shown to have had onset during service and service connection is not established under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a).

Also, as there is no competent evidence during service or since service that liver disease, hepatitis, was noted, that is, observed during service, the principles of service connection pertaining to chronicity in service and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), liver disease, hepatitis, was first documented in 1977, more than four years after service, but as hepatitis is a viral disease that may be asymptomatic at the time of infection, service connection may still be granted even though the disability was first diagnosed after service.

The Veteran testified that he was not diagnosed with hepatitis in service and the primary risk factor in service was illicit drug use.  He also referred to contaminated water sources in Thailand and being bit by mosquitos.  He also referred to multiple high risk sexual activity. 







After service, private medical records associate hepatitis to the Veteran's intravenous drug use, a known risk factor for hepatitis.  Although the Veteran's drug used coincided with his period of service as he was convicted of possession of heroin, the law prohibits service connection for a disease resulting from willful misconduct due to the abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 1131; 38 C.F.R. § 3.301(a). 

The Veteran has also implied that hepatitis may be associated with contaminated water sources in Thailand or being bit by mosquitos or high risk sexual activity.  Whereas here the determination involves a question of causation, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 

In this case, the cause of hepatitis cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of hepatitis.  Here the Veteran's lay opinion on causation is not competent evidence, the Veteran's opinion as the cause of hepatitis is not admissible as evidence.

Although the Veteran is competent to relate a contemporaneous medical diagnosis or to describe symptoms that later support a diagnosis by a medical professional, there is no contemporaneous medical diagnosis or later diagnosis by a medical professional that relates the Veteran's hepatitis to service, except for legally disqualifying IV drug use.


For these reasons, the Veteran's lay opinion is not competent evidence and the opinion is not admissible as evidence. 

In the absence of competent evidence suggesting an association between hepatitis and any other risk factor in service, except for legally disqualifying drug abuse, there is no possible association with service, and VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all elements of his claim, including the nexus requirement under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  

In the absence of competent evidence in favor of the claim, the preponderance of the competent evidence is against the claim that liver disease, hepatitis, is due to an injury, disease, or event in service, excluding IV drug abuse, which is a bar to service connection, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

As new and material evidence has been presented, the claim of service connection for stomach ulcers is reopened.  To this extent only, the appeal is granted.

As new and material evidence has not been presented, the claim of service connection for posttraumatic stress disorder is not reopened, and the appeal is denied. 

Service connection for a back disability, mechanical low back pain, is denied.

Service connection for liver disease, hepatitis, is denied.

REMAND

On the reopened claim of service connection for stomach ulcers, further development of the claim is required.  

As the evidence of record is insufficient to decide the claim on the merits further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine:

a).  Whether the Veteran currently has stomach ulcers, and, if so, 

b).  Whether it is at least as likely as not (probability greater than 50 percent), as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that the current stomach ulcers related to the in-service complaints of abdominal pain in 1972, which were treated with Maalox and a bland diet or soft diet, and no gastrointestinal abnormality was noted on separation examination.

In formulating an opinion, the VA examiner is asked to consider these facts: 




After service private medical records show that in August 1999 an upper gastrointestinal series showed that the duodenal bulb and duodenum were abnormal, the impression was duodenitis without a fixed ulcer crater.  

VA records since December 2002 document a history of peptic ulcer disease.  

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the symptoms in service in 1972 are not more likely than any other to cause the Veteran's current stomach ulcers and an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be provided to the examiner for review.

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


